DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 11/22/2021. Claims 1 through 20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/22/2021 and 1/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments, see page 8, filed 11/22/2021, with respect to Specification Objections have been fully considered and are persuasive.  The Objection of Specification has been withdrawn. 

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 11/22/2021, with respect to Claim Objections have been fully considered and are persuasive.  The Objections of claims 3, 7, and 13 have been withdrawn, with note to the clarification made by the Applicant regarding claim 13. 
Applicant’s arguments, see page 9, filed 11/22/2021, with respect to the rejection of amended claim 1 under 35 U.S.C. § 102 have been fully considered but they are not persuasive.  The Applicant has argued that Vincent does not disclose a third controller connected to the second controller, however, the Examiner would like to direct the Applicant to controller 73 in contact with controller 42, where the previous office action already designated controller 42 as the “second controller” and controller 52 as the “first controller” (see Vincent at least [0048] and Fig 3 which details a third controller 73). 
Applicant’s arguments, see pages 9-10, filed 11/22/2021, with respect to the rejection of amended claim 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  While Vincent discloses a second controller which transmits signals to a first controller to actuate safety devices, the Examiner agrees that a conductor is not explicitly used by Vincent to transmit a current pulse, but instead this is done by way of sending a signal via inductive coupling.  To remedy this subtle difference in design choice, the Examiner includes the teachings of Fogle, where a deployment pulse sent by way of a direct contact between a connector’s surface and an initiator of a restraint module (see Fogle at least col 2 lines 18-34, col 3 line 56 – col 4 line 10, col 5 lines 1-4, and Fig 2).
Applicant’s arguments, see page 10, filed 11/22/2021, with respect to the rejection of amended claim 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Applicant has provided an argument similar to the argument against claim 3 above, 
Additionally, the Applicant has argued that Vincent does not identify the contact of the first portion connecting with an additional conductor when the assembly is positioned in a different direction, which has been fully considered and is persuasive.  Therefore, the rejection of claim 4 has been withdrawn.    
Applicant’s arguments, see page 10, filed 11/22/2021, with respect to the rejection of claim 5 have been fully considered but they are not persuasive.  The Applicant has argued that Vincent does not disclose “…a first controller including a first router, and a second controller including a second router…” however the Examiner respectfully disagrees.  According to MPEP § 2144.04.V.B, Making Integral, the utilization of a particular design as opposed to another to achieve the same result is “…a matter of obvious engineering choice.” See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Therefore, the original citations to a first controller/router 52 and a second controller/router 42 remains intact and justifiable (see Newman at least [0043]-[0044]) according to the functions of controlling the transmission of data as well as receiving data.
Applicant's arguments, see page 10, filed 11/22/2021, with respect to the rejection of amended claim 6 have been fully considered but they are not persuasive.  The Applicant has argued that “…a trigger integrator configured to combine a plurality of trigger signals into a combined trigger signal…” has not been disclosed in the previous rejection.  However, the Examiner respectfully disagrees.  As presented in the previous action dated 8/24/2021, Vincent discloses a controller 42 connected to interface 43 which receives a plurality of signals from multiple sensors throughout the vehicle.  Via communication with controller 42, a single signal representative of the plurality of incoming signals is then provided to controller 52 (see Vincent
Applicant’s arguments, see page 10, filed 11/22/2021, with respect to the rejection of amended claim 7 have been fully considered but they are not persuasive.  The Applicant has argued that “…a second controller configured to communicate to the first controller a trigger sequence utilized by the third controller…” has not been disclosed or taught in the previous rejection.  However, the Examiner respectfully disagrees.  Vincent discloses a second controller 42 communicating information to a first controller 52, such information pertaining to actuating squibs to deploy safety devices (see Vincent at least [0043]-[0044] and Fig 3).  As indicated above in claim 1, Vincent in view of Fogle teach an electrical assembly with 3 controllers.  The third controller (see Fogle at least Fig 1, controller 14) being capable of actuating various restraint modules selectively and sequentially (see Fogle at least col 5 lines 54-56).
Applicant’s arguments, see page 12, filed 11/22/2021, with respect to the rejection of claim 8 have been fully considered and are persuasive.  The Applicant has argued that the “…a first, second, and third trigger signal…” has not been disclosed or taught in the previous rejection.  While Fogle teaches a modulated alternating current signal, the information included in the signal is what actuates the safety devices and the reference does not elaborate on individual signals.  A sensor generates a signal indicative of a crash, which is then provided to the controller for processing (see Fogle at least col 5 lines 17-29).  The signal includes information which corresponds to the appropriate safety devices which will be actuated (see Fogle at least col 5 lines 43-51), yet there is no explicit discussion of “…a first, second, and third trigger signal…” therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nitschke et al. (US-6566765; hereinafter Nitschke; already of record from IDS) where multiple trigger signals corresponding to different safety devices may be triggered where applicable (see Nitschke at least col 3 lines 6-10). 
Applicant’s arguments, see page 12, filed 11/22/2021, with respect to the rejection of claim 9 where the Applicant has argued that a first and second router still have not been disclosed, has been fully considered but is not persuasive.  The routers have been disclosed by Vincent as indicated in the 
Additionally the Applicant has argued that Swart does not teach 3 separate trigger signals as recited in claim 9, which has been fully considered and is persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Nitschke, similar to the response to the argument above with respect to claim 8.  Nitschke also teaches the combination of said individual trigger signals (see Nitschke at least col 3 lines 6-10, col 3 lines 24-29, and Fig 2).
Lastly the Applicant has argued that Swart does not teach the transmission of a single activation signal to the first router, as disclosed in claim 9, which has been fully considered but is not persuasive.  Vincent discloses the two routers which transmit activation signals (see Vincent at least [0043] and Fig 3 which describes controller/router 42 transmitting signals to controller/router 52 by way of interface 46 and track unit 2), while Swart was simply introduced to demonstrate the teachings of signal manipulation, the signal manipulation now provided in the teachings of Nitschke.
Applicant’s arguments, see page 12, filed 11/22/2021, with respect to the rejection of claim 10 have been fully considered but are not persuasive.  The Applicant has argued that none of the references disclose or teach “…three separate trigger signals…” but, as provided in the response to the argument for claim 8 above, Nitschke teaches this limitation.
Applicant’s arguments, see pages 12-13, filed 11/22/2021, with respect to the rejection of claim 11 have been fully considered and are persuasive.  The Applicant has argued that Vincent does not disclose a first router configured to separate a combined signal, to which the Examiner agrees.  Vincent discloses a first router configured to receive a signal and then distribute as multiple actuation signals, however there is no explicit description of the signal being an individual, combined signal.  However, upon further consideration, a new ground(s) of rejection is made in view of Nitschke which teaches a Nitschke at least col 3 lines 6-10, col 3 lines 53-65, and Fig 2).
Applicant’s arguments, see pages 12-13, filed 11/22/2021, with respect to the rejection of claim 12 have been fully considered and are persuasive.  Similar to the claim 11 argument above, the Applicant has argued that Vincent does not disclose a first router configured to separate a combined signal according to information received from a second router, to which the Examiner agrees.  However, upon further consideration, a new ground(s) of rejection is made in view of Nitschke which teaches a combined signal, whereby the signal is then separated into individual firing signals according to information regulated by processor 3 (see Nitschke at least col 3 lines 6-37, col 3 line 59-col 4 line 7, and Fig 2).
Applicant’s arguments, see page 13, filed 11/22/2021, with respect to the rejection of amended claim 13 have been fully considered but are not persuasive.  The Applicant has argued that a first controller including a first communication device has not been disclosed, nor has a second controller including a second communication device, however the Examiner has described the disclosure of Vincent including these limitations, such as a second controller 42 communicating information to a first controller 52 (see Vincent at least [0043]-[0044] and Fig 3).
The Applicant has also argued that none of the cited references disclose or teach the amended limitation of information being separate from the combined signal, however the Applicant’s specification does not support this claim.  In addition to the claim being rejected for a lack of written description, detailed below, the Examiner has cited a new ground(s) of rejection made in view of Nitschke which teaches information signals stored temporarily in the processor’s memory, along with being delivered with various trigger signals.
Applicant’s arguments, see page 10, filed 11/22/2021, with respect to the rejection of amended claim 14 have been fully considered and are persuasive.  The Applicant has argued that none of the cited 
Applicant’s arguments, see pages 12-13, filed 11/22/2021, with respect to the rejection of claims 18 and 19 have been fully considered and are persuasive.  The Applicant has provided arguments analogous to those stated in claims 11 and 12, above.  Upon further consideration, a new ground(s) of rejection is made in view of Nitschke for similar reasons.
A detailed rejection follows below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 was amended to recite the requirement of the information being separate from the combined signal, however the specification does not indicate that such a constraint is necessary.  The Applicant’s specification explains the function of the third controller as “…receiv[ing] information about an orientation of the support assembly…” and then further details the controller to “…modify a sequence of the trigger signals…” (see at least [0055]).  This detail alludes to the information being an inclusive modifier to the combined signal which contains the individual triggering signals, and not a separate signal as claimed in claim 13.
Additionally, the disclosure describes one of the functions of the second router as “…combining the energy information and the data information…” (see at least [0062]) which appears to again contradict the claimed limitation of claim 13.  There are no suggestions of the information being separate from the combined signal, rather the specification describes the integration of information regarding the support assembly orientation into the combined actuation signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (US-2005/0150705; hereinafter Vincent; already of record from IDS) in view of Fogle, Jr. (US-6565119; hereinafter Fogle; already of record from IDS).
Regarding claim 1, Vincent discloses an electrical assembly (see Vincent at least Abs), comprising: 
a support assembly (see Vincent at least [0035] with attention to seats 12-14) including 
a first controller (see Vincent at least [0044] which details a first controller 52); and 
a plurality of safety devices (see Vincent at least [0012], [0034], and [0036]); 
a track assembly (see Vincent at least [0037] and Fig 2); 
a second controller (see Vincent at least [0043] which details a second controller 42); and
a third controller connected to the second controller (see Vincent at least [0048] and Fig 3 which details a third controller 73);
wherein the first controller and the second controller are configured to control the plurality of safety devices via … the track assembly (see Vincent at least [0043]-[0044] which details a first controller 52 which provides power to squibs and a second controller 42 which actuates the safety devices, both by way of communication along the length of the tracks).
…control the plurality of safety devices via a conductor…
Fogle, in the same field of endeavor, teaches …control the plurality of safety devices via a conductor (see Fogle at least col 3 line 56 – col 4 line 10, col 5 lines 1-4, and Fig 2 which details a controller that sends signals to connectors by way of a communication bus; the connectors preferably being in direct contact with their respective safety device, to transmit electrical charge from the communication bus to the initiator of the safety device, as is the function of a conductor)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical assembly disclosed by Vincent with a conductor to control safety devices as taught by Fogle so that the airbags can be actuated to protect the occupants during a collision when the controller determines it is necessary to do so (see Fogle at least col 2 lines 26-34).
Regarding claim 2, Vincent in view of Fogle teach the electrical assembly of claim 1, wherein the plurality of safety devices includes a first safety device (see Vincent at least [0044] with attention to inter-face 55 side air-bag), a second safety device (see Vincent at least [0044] with attention to inter-face 57 second side air-bag), and a third safety device (see Vincent at least [0045] with attention to inter-face 58 front air-bag).
Regarding claim 3, Vincent in view of Fogle teach the electrical assembly of claim 1, wherein a first safety device includes an airbag and is configured to be activated by pyrotechnics (see Vincent at least [0044] particularly squib 56 to activate side air-bag 55); and the first safety device is configured to be activated (see Vincent at least [0044] where power is transmitted from the power supply 51 by controller 52 to actuate the necessary safety devices) by a first deployment current pulse (see Fogle at least col 2 lines 18-34) provided from the second controller to the first controller (see Vincent at least [0043]-[0044]) via the conductor (see Fogle at least col 3 line 56 – col 4 line 10 and col 5 lines 1-4). 

Regarding claim 5, Vincent in view of Fogle teach the electrical assembly of claim 1, wherein the first controller includes a first router (see Vincent at least [0043]-[0044] controller/router 52) and the second controller includes a second router (see Vincent at least [0043]-[0044] controller/router 42 connected to interface 43).  

Claims 7-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent in view of Fogle as applied to claim 5, and further in view of Nitschke et al. (US-6566765; hereinafter Nitschke; already of record from IDS).
Regarding claim 7, Vincent in view of Fogle teach the electrical assembly of claim 5, wherein 
…
… 
wherein the second controller configured to communicate to the first controller (see Vincent at least [0043]-[0044] and Fig 3 where the second controller 42 communicates information to the first controller 52, such information pertaining to actuating squibs to deploy safety devices) a trigger sequence utilized by the third controller (see Fogle at least Fig 1 and col 5 lines 54-56 where controller 14 is capable of actuating various restraint modules selectively and sequentially).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical assembly including a third placeholder controller 73 as disclosed by Vincent with the functions of third controller 14 which utilizes a trigger sequence as taught 
However, neither Vincent nor Fogle explicitly disclose or teach the following: 
the third controller configured to generate a first trigger signal for a first safety device of the plurality of safety devices, a second trigger signal for a second safety device of the plurality of safety devices, and a third trigger signal for a third safety device of the plurality of safety devices;
wherein controlling the plurality of safety devices includes transferring the first trigger signal, the second trigger signal, and the third trigger signal to the first safety device, the second safety device, and the third safety device, respectively; 
Nitschke, in the same field of endeavor, teaches
the third controller configured to generate a first trigger signal for a first safety device of the plurality of safety devices, a second trigger signal for a second safety device of the plurality of safety devices, and a third trigger signal for a third safety device of the plurality of safety devices (see Nitschke at least col 3 lines 6-10 and Fig 2 where multiple trigger signals corresponding to different safety devices are generated);
wherein controlling the plurality of safety devices includes transferring the first trigger signal, the second trigger signal, and the third trigger signal to the first safety device, the second safety device, and the third safety device, respectively (see Nitschke at least col 3 lines 6-10, col 3 lines 53-65, and Fig 2 where an output circuit sends out individual signals to corresponding safety devices); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrical assembly disclosed by Vincent in view of Fogle with individualized deployment current pulses as taught by Nitschke to allow for individualized deployment of safety devices from a plurality of devices (see Nitschke at least col 1 lines 18-30).
Regarding claim 8, Vincent in view of Fogle and further in view of Nitschke teach the electrical assembly of claim 7, wherein the first trigger signal, the second trigger signal, and the third trigger signal comprise deployment current pulses (see Nitschke at least col 3 lines 6-10, col 3 lines 53-65, and Fig 2 where triggering data is converted into firing currents for the safety devices, which is included in individual trigger signals sent to corresponding individual safety devices).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical assembly disclosed by Vincent in view of Fogle with individualized deployment current pulses as taught by Nitschke to allow for individualized deployment of safety devices from a plurality of devices (see Nitschke at least col 1 lines 18-30).
Regarding claim 9, Vincent in view of Fogle and further in view of Nitschke teach the electrical assembly of claim 7, wherein the second router is configured to combine the first trigger signal, the second trigger signal, and the third trigger signal into a combined signal (see Nitschke at least col 3 lines 6-10, col 3 lines 24-29, and Fig 2 where an input circuit 1 receives multiple signals, representative of a required triggering event, and combines them into a single data signal); and the second router is configured to transmit the combined signal to the first router (see Vincent at least [0043] and Fig 3 which describes controller/router 42 transmitting signals to controller/router 52 by way of interface 46 and track unit 2) via the conductor (see Fogle at least col 3 line 56 – col 4 line 10 and col 5 lines 1-4) of the track assembly.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical assembly disclosed by Vincent with a plurality of conductors to control safety devices as taught by Fogle so that the airbags can be actuated to protect the occupants during a collision when the controller determines it is necessary to do so (see Fogle at least col 2 lines 26-34).

Regarding claim 10, Vincent in view of Fogle and further in view of Nitschke teach the electrical assembly of claim 9, wherein the first router is configured to transmit (see Vincent at least [0044] and Fig 3 which describes router 52 sending signals to interfaces) the first trigger signal to the first safety device, the second trigger signal to the second safety device, and the third trigger signal to the third safety device (see Nitschke at least col 3 lines 6-10, col 3 lines 53-65, and Fig 2 where an output circuit 7 sends out individual signals to corresponding safety devices).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrical assembly disclosed by Vincent in view of Fogle with individualized deployment current pulses as taught by Nitschke to allow for individualized deployment of safety devices from a plurality of devices (see Nitschke at least col 1 lines 18-30).
Regarding claim 11, Vincent in view of Fogle and further in view of Nitschke teach the electrical assembly of claim 9, wherein the first router is configured to separate the combined signal into the first trigger signal, the second trigger signal, and the third trigger signal (see Nitschke at least col 3 lines 6-10, col 3 lines 53-65, and Fig 2 where triggering data is converted into firing currents for the safety devices, which is included in individual trigger signals sent to corresponding individual safety devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical assembly disclosed by Vincent in view of Fogle with individualized deployment current pulses as taught by Nitschke to allow for individualized deployment of safety devices from a plurality of devices (see Nitschke at least col 1 lines 18-30).
Regarding claim 12, Vincent in view of Fogle and further in view of Nitschke teach the electrical assembly of claim 11, wherein the first router is configured to separate the combined signal according to information from the second router (see Nitschke at least col 3 lines 6-37, col 3 line 59-col 4 line 7, and Fig 2 where output circuit 7 performs the functions of the first router, as disclosed by Vincent, separating data into individual signals according to information from circuit 1, regulated by processor 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical assembly disclosed by Vincent in view of Fogle with signal separation instructions as taught by Nitschke to allow for individualized deployment of safety devices from a plurality of devices (see Nitschke at least col 1 lines 18-30).
Regarding claim 13, Vincent in view of Fogle and further in view of Nitschke teach the electrical assembly of claim 12, wherein the first controller includes a first communication device (see Vincent at least [0044]); the second controller includes a second communication device (see Vincent at least [0043]); 
the second router is configured to provide the information to the first router via the second communication device and the first communication device (see Nitschke at least col 3 lines 6-37, col 3 line 59-col 4 line 7, and Fig 2 where circuit 1 sends data to circuit 7 via processor 3).  
…
However, neither Vincent nor Fogle nor Nitschke explicitly disclose or teach …the information is separate from the combined signal.  According to the rejection above with respect to a lack of written description, the Examiner has found no evidence that the information must be separate from the combined signal, therefore Nitschke teaches the qualities of this limitation.
Nitschke teaches a memory unit 5 which stores temporary data, such as the information pertaining to a firing sequence, although there is no inherent indication that such a signal could be sent separate from the combined signal (see Nitschke at least col 3 lines 47-52).
Nitschke at least col 3 lines 6-37).  This element teaches the content of claim 13, in which the information simply characterizes the orientation of a seating assembly, or in other words, which safety devices should be actuated according to a passenger’s proximity from any of the safety devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controllers as disclosed by Vincent in view of Fogle with a router configured to provide information as taught by Nitschke to allow for individualized deployment of safety devices from a plurality of devices (see Nitschke at least col 1 lines 18-30).
Regarding claim 14, Vincent in view of Fogle and further in view of Nitschke teach the electrical assembly of claim 13, wherein the information includes: 
how the first trigger signal, the second trigger signal, and the third trigger signal have been combined into the combined signal (see Nitschke at least col 3 lines 24-45 and col 3 lines 6-20 which details the use of a multiplexer to convert input signals containing information from sensors, such as if a seat is occupied and if a crash has occurred.  The processor then receives the combined signal which includes an identification of each sensor and the corresponding safety device to actuate.  The multiplexer transfers that information as a combined signal, however the signals for respective safety devices retain unique distinguishing information); and 
how the combined signal can be separated (see Nitschke at least col 3 line 53-65 and col 4 lines 8-18 which describes the use of a demultiplexer to convert the combined signal back into independent firing signals, determined according to sensor inputs corresponding to necessary safety devices). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical assembly disclosed by Vincent in view of Fogle with 
Regarding claim 15, Vincent in view of Fogle and further in view of Nitschke teach the analogous material of that in claims 1, 7, and 9 as recited in the instant claim.  
Regarding claim 16, Vincent in view of Fogle and further in view of Nitschke teach the vehicle of claim 15.  Vincent in view of Fogle and further in view of Nitschke additionally teach the analogous material of that in claims 5 and 9 as recited in the instant claim.  
Regarding claim 18, Vincent in view of Fogle and further in view of Nitschke teach the vehicle of claim 16.  Vincent and Nitschke additionally teach the analogous material of that in claims 10 and 11 as recited in the instant claim.
Regarding claim 19, Vincent in view of Fogle and further in view of Nitschke teach the vehicle of claim 18.  Nitschke additionally teaches the analogous material of that in claims 11 and 12 as recited in the instant claim.  

Allowable Subject Matter
Claims 6, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 additionally includes allowable subject matter, as indicated below:
The features of two independent track assemblies including conductors configured to contact a first contact of the seating assembly when considered in view of other claim features, and in view of the prior art of record, renders the claim novel and non-obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buchheim et al. (US-6,115,659) teaches a process for transferring individual signals from sensors to an evaluation unit, which then outputs a combined signal to a power unit that generates various trigger signals corresponding to appropriate safety devices in a vehicle.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/7/2022